PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,479,217
Issued: 25 Oct 2016
Application No. 14/811,804
Filed: 28 Jul 2015
For: Method and Apparatus for Communicating Data in a Digital Chaos Cooperative Network
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b) filed March 19, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition under 37 CFR 1.378(b) is DISMISSED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5 years, and 11.5 years from the date of issuance. The above-identified patent issued on October 25, 2016. The grace period for paying the maintenance fee due at 3.5 years expired on October 27, 2020. 

Pursuant to 37 CFR 1.378(a), the Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional.  Any petition to accept an unintentionally delayed payment of a maintenance fee under 37 CFR 1.378(b) must include: 

The required maintenance fee set forth in § 1.20(e) through (g); 
The petition fee as set forth in § 1.17(m); and 
A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Office has no record of receiving payment of the required maintenance fee due at 3.5 years under § 1.20(e) nor the petition fee as set forth in § 1.17(m). The appropriate maintenance fee and petition fee must be paid as a condition of accepting the delayed payment of the maintenance fee. In the absence of the payment of these fees, the Office will not consider the merits of the petition.
The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Where a petition under 37 CFR 1.378(b) was filed more than two years after the patent expired for nonpayment of a maintenance fee, petitioner is required to provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 
The following information is of particular interest to the Office’s determination of unintentional delay: (1) the cause of petitioner’s nonpayment of a maintenance fee that resulted in expiration of the patent; (2) when (the dated) the expiration of the patent was discovered, and (3) the delay between discovery of the expiration of the patent and filing of the petition under 37 CFR 1.378(b). Petitioner should provide relevant dates and identify responsible parties where appropriate. Petitioner must explain with specificity whether an agreement existed between patentee and a law firm to track, notify, and/or timely pay the maintenance fees. If such an agreement existed, patentee must indicate if the firm notified patentee, in writing or orally, of the due date for timely payment of the maintenance fee and whether patentee submitted the required fees to the firm for timely payment of the maintenance fee. In addition, patentee must describe the events which transpired between the date of discovering the patent had expired until the filing of a grantable petition.
Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989).
See MPEP §§ 711.03(c)(II)(C)-(H) and 2590(I) for additional guidance on the information required to establish that the entire delay was unintentional.
Any request for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision. The request for reconsideration must include: (1) a renewed petition under 37 CFR 1.378(b); (2) the maintenance fee due at 3.5 years; (3) the petition fee under § 1.17(m) (see USPTO fee schedule); and (3) a statement containing the required additional information as to whether the delay was unintentional. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. 


Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web

Questions concerning this decision may be directed to the undersigned (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET